Citation Nr: 9901215	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-06 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R. A. Z.


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel

INTRODUCTION

The veteran served on active duty from October 1940 to 
December 1941 and from November 1942 to November 1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the claim of entitlement to 
service connection for bilateral hearing loss.  A personal 
hearing was held before the undersigning Board Member in 
Washington, D.C., in July 1998.


CONTENTIONS OF APPELLANT ON APPEAL

It is contended by and on behalf of the veteran that his 
current bilateral hearing loss is due to exposure to loud 
noise during his second period of service when he was a radio 
operator and was exposed to continual Morse code 
transmissions over a headset.  It is also contended that he 
was exposed to the noise of field artillery fire.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim of entitlement to 
service connection for bilateral hearing loss disability is 
not well-grounded.


FINDINGS OF FACT

1.  The veteran sustained acoustic trauma during combat 
service.

2.  The record contains no competent evidence that the 
current bilateral hearing loss disability is related to 
acoustic trauma during service.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.307, 3.309, 3.385 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be addressed in each case is 
whether the veteran has submitted a well-grounded claim.  38 
U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, that is, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than mere allegation; the 
claim must be accompanied by evidence that justifies a belief 
by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability and of an etiological relationship between that 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.  If 
a claim is not well grounded, the appeal must fail with 
respect to it, and there is no duty to assist the claimant 
further in the development of facts pertinent to the claim.  
Murphy, 1 Vet. App. at 81.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Where a 
veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and an organic disease of the nervous system becomes 
manifest to a degree of 10 percent or more within a year from 
the date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of the disease during the period of service, 
but this presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (1998).  Additionally, for VA 
purposes, impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).

The veterans service medical records reveal that in November 
1945 at the time of the separation examination from his last 
period of service, his hearing was 15/15 in each ear, as 
measured by the whispered voice test.  In addition, the 
separation report demonstrates that he had no ear 
abnormalities.

The veterans service personnel records demonstrate that 
during his second period of service he was a radio operator 
with a field artillery battalion, and he participated in 
several campaigns during World War II.  In addition, he 
qualified for rifle, carbine and pistol use.

The evidence of record demonstrates that the veteran 
indicated that he had received treatment for his hearing loss 
from the VA Medical Center in Batavia, New York, in the 1960s 
and 1970s.  The RO requested medical records from that 
medical center and was not able to obtain any records.

Medical records from the VA Medical Center in Syracuse, New 
York, contain an audiological evaluation report, dated in 
June 1995, which demonstrates that the veteran had a 
bilateral hearing loss disability for VA purposes.  The 
report notes a mild to moderately severe sensorineural 
hearing loss from 1500 to 8000 Hertz and excellent speech 
recognition in the right ear.  The report demonstrates that 
in the left ear the veteran had moderate to moderately severe 
sensorineural hearing loss from 1500 to 8000 hertz and good 
speech recognition.  The audiologist noted on the report that 
the veteran first noticed a hearing problem approximately 30 
years earlier.

The veteran and his daughter testified at a personal hearing 
in Washington, D.C., in July 1998, before the undersigning 
Board Member.  It was contended at the hearing that the 
veterans hearing loss was due to his second period of 
service when he was a radio operator attached to a field 
artillery unit and was exposed to continual Morse code 
transmissions over a headset.  In addition, it was contended 
that the veteran was also exposed to field artillery fire.  
The veteran stated that he did not recall being given a 
whispered voice test at the time of his separation 
examination from service.  He testified that he first noticed 
hearing loss about three to four years after service.  The 
veteran stated that, after service, he went to television and 
radio school which was about a 14-month course.  He then 
worked at the Wurlitzer plant for one to two years.  The 
veteran indicated that there was some noise at the Wurlitzer 
plant but not hazardous noise levels.  He also stated that 
while working at the Wurlitzer plant, he took a hearing test 
to try to obtain another position at the plant (a piano 
tuner) and failed the test because he could not distinguish 
whether two musical notes sounded alike.  The veterans 
daughter also testified.  She was a registered nurse but was 
not specifically trained in hearing loss.  She testified that 
as long as she could remember she noticed that her father 
seemed to have a hearing problem.  The veteran also testified 
that there were many practice sessions during service where 
he was exposed to small arms fire and they were not provided 
with ear protection.

It has been argued that the veterans hearing loss may have 
resulted from exposure to artillery fire associated with 
combat service.  38 U.S.C.A. § 1154 (West 1991) makes it 
abundantly clear that special considerations attend the cases 
of combat veterans.  Jensen v. Brown, 19 F.3d 1413, 1416 
(Fed. Cir. 1994).  Section 1154(b) provides as follows:  

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran. Service connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.  

The Board finds that the record establishes that the veteran 
had combat service during the period which the veteran 
contends he sustained acoustic trauma.  This is sufficient 
proof of the injury alleged.  Nevertheless, the veteran must 
meet his evidentiary burden with respect to service 
connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
In Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996), the 
United States Court of Veterans Appeals recognized that, 
while § 1154(b) relaxed the evidentiary requirement as to the 
evidence needed to establish an injury in service, there is 
essentially no relaxation as to the question of nexus of 
current disability to service, which requires competent 
medical evidence.  The Board also has an obligation to 
record in full its reasons for granting or denying 
service connection.  Caluza v. Brown, 7 Vet. App. 498, 509-
510 (1995).  

The Board finds, pursuant to the following reasons, that the 
veterans claim for service connection for bilateral hearing 
loss disability is not a well-grounded claim.  There is no 
evidence of a decrease in hearing loss ability during 
service, or hearing loss disability for VA purposes to a 
compensable degree within one year after service.  Further, 
there is no competent (medical) evidence of a nexus between 
the bilateral hearing loss disability demonstrated for the 
first time in the June 1995 VA audiogram evaluation report, 
conducted nearly 50 years after service, and the acoustic 
trauma sustained in service.  Although the medical evidence 
demonstrates a current hearing loss disability for VA 
purposes, there is no competent evidence that the hearing 
loss is due to exposure to noise during service over 50 years 
ago.  Although the veteran testified that he failed a test to 
distinguish musical notes provided by his employer, there is 
no competent evidence that this was due to hearing loss 
disability.  As a lay person, the veteran is not competent to 
provide such an etiological determination.  LeShore v. Brown, 
8 Vet. App. 406, 408 (1995).  Moreover, the test was not 
completed within one year from separation from service since 
he was in a training course for 14 months prior to starting 
his employment at the Wurlitzer factory.  Thus, the claim is 
not well grounded and the appeal based thereon must be 
denied.


ORDER

The appeal for entitlement to service connection for 
bilateral hearing loss disability is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
